Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 23, 2016

The Court of Appeals hereby passes the following order:

A17A0518.  ALI S. MUHAMMAD v.                         PROGRESSIVE         PREMIER
    INSURANCE COMPANY OF ILLINOIS.

       Ali Muhammad, represented by counsel, filed this action for damages against
Progressive Premier Insurance Company of Illinois (“Progressive”) and Brett Bradley.
The trial court later granted Progressive’s motion to dismiss Muhammad’s claims
against it. Muhammad, proceeding pro se, then filed this direct appeal. We lack
jurisdiction for two reasons.
       First, the record contains no indication that Muhammad’s counsel has
withdrawn from representing him in this case. Consequently, Muhammad’s pro se
notice of appeal is a nullity because, based on the current record, he currently is
represented by counsel in this action and thus may not attempt to represent himself.
See Tolbert v. Toole, 296 Ga. 357, 361-363 (3) (767 SE2d 24) (2014); Jacobsen v.
Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d 819) (1993).
       Second, because Muhammad’s claims against Bradley remain pending below,
Muhammad was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the order
granting Progressive’s motion to dismiss. See OCGA § 5-6-34 (b); Boyd v. State, 191
Ga. App. 435 (383 SE2d 906) (1989). His failure to do so deprives us of jurisdiction
over this appeal. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
       For the above reasons, Muhammad’s appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                              11/23/2016
Clerk’s Office, Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.